Exhibit 10.5

AMENDMENT NUMBER SEVEN TO

FIRST NATIONAL BANK OF GREENCASTLE

EMPLOYEES’ STOCK OWNERSHIP PLAN AND TRUST

This amendment is made this 22nd day of September, 2009 but effective August 1,
2009 by Graystone Tower Bank (“Employer”).

W I T N E S S E T H:

WHEREAS, The First National Bank of Greencastle has maintained the First
National Bank of Greencastle Employees’ Stock Ownership Plan (“FNBG ESOP”) for
eligible employees since January 1, 1986; and

WHEREAS, the FNBG ESOP was most recently amended and restated effective
January 1, 2002, and amended subsequently for various compliance and other
purposes through the adoption of six separate amendments; and

WHEREAS, Graystone Financial Corp. merged with and into Tower Bancorp, Inc.
effective March 31, 2009 and as part of that transaction The First National Bank
of Greencastle merged with and into Graystone Bank under the name “Graystone
Tower Bank”, effective March 31, 2009; and

WHEREAS, pursuant to the merger the merged banks were re-named Graystone Tower
Bank and Graystone Tower Bank became the Plan Sponsor of the FNBG ESOP; and

WHEREAS, Graystone Bank maintained the Graystone Bank 401(k)/ESOP pursuant to
which the Graystone Bank 401(k)/ESOP held stock of Graystone Financial Corp; and

WHEREAS, as a result of the merger of Graystone Financial Corp. with and into
Tower Bancorp, Inc. and the merger of The First National Bank of Greencastle
with and into Graystone Bank under the name Graystone Tower Bank, the Plan
Sponsor desires to make certain amendments to the FNBG ESOP to reflect the
corporate and bank mergers noted above and to also reflect the spinoff and
transfer of the employee stock ownership plan assets from the Graystone Bank
401(k)/ESOP to the FNBG ESOP; and

WHEREAS, Graystone Tower Bank, the new Plan Sponsor by operation of law desires
to change the name of the FNBG ESOP to the Graystone Tower Bank Employees’ Stock
Ownership Plan.

NOW, THEREFORE, the Employer hereby amends the FNBG ESOP effective August 1,
2009 as follows:

 

  1. The name of the FNBG ESOP is hereby changed to the “Graystone Tower Bank
Employees’ Stock Ownership Plan”.



--------------------------------------------------------------------------------

  2. The Plan accepts, effective August 1, 2009, the direct plan to plan
transfer of the employee stock ownership plan account balances under the
Graystone Bank 401(k)/ESOP into separate transfer accounts for each respective
participant whose accounts have been transferred.

 

  3. The first sentence of Section 1.8 of the Plan is hereby amended as follows:

 

  1.8 “Company Stock” means common stock issued by Tower Bancorp, Inc. or by a
corporation which is the Employer or another member of the controlled group of
corporations of which the Employer is a member which is readily tradable on an
established securities market.

 

  4. Section 1.15 of the Plan is hereby amended as follows:

 

  1.15 “Employer” means GRAYSTONE TOWER BANK and any successor which shall
maintain this Plan; and any predecessor which has maintained this Plan. Employer
shall also include any Participating Employer who adopts this Plan and who is
approved by the Employer to participate in this Plan.

 

  5. A new Section 1.52 is hereby added to the Plan as follows:

 

  1.52 “Participating Employer” shall mean Tower Bancorp, Inc., Graystone
Mortgage, LLC, and any other subsidiary or affiliate of Graystone Tower Bank who
adopts this Plan and who is approved by the Employer to participate in this
Plan.

 

  6. Section 3.1 of the Plan is hereby amended as follows:

 

  3.1 CONDITIONS OF ELIGIBILITY. Any eligible Employee who has completed six
(6) months of employment with 500 or more Hours of Service completed and who has
attained age 20 shall be eligible to participate in this Plan, as prescribed in
Section 3.2, once such Employee has satisfied such requirements. However, any
Employee who was a Participant in the Plan prior to the effective date of this
amendment shall continue to participate in the Plan. If an Eligible Employee
does not satisfy the requirement of completing at least 500 Hours of Service in
his/her first six (6) months of employment, he/she will be eligible to
participate in the Plan, as prescribed under Section 3.2, once he/she has
completed a Year of Service and has attained age 20.

For purposes of this Section 3.1, an Eligible Employee shall receive credit for
eligibility purposes for his/her Hours of Service completed with First National
Bank of Greencastle or with Graystone Bank provided he/she was employed by
either employer as of March 31, 2009.

 

- 2 -



--------------------------------------------------------------------------------

  7. Article II of Amendment Number Two of the Plan is hereby amended in its
entirety and replaced by a new Section 4.1(n) of the Plan to read as follows:

 

  n. Dividends on Company Stock credited to Participants’ Accounts which are
received by the Trustee in the form of cash shall, at the direction of the
Administrator; (i) be credited to the Participants’ Other Investment Accounts,
(ii) be distributed to Participants immediately or within ninety (90) days after
the close of the Plan Year in proportion with a Participant’s Company Stock
Account, (iii) be permitted to be credited or paid as described in (i) and
(ii) above or reinvested in qualifying employer securities, at the election of
the Participant or (iv) be used to make payments on any related Company Stock
acquisition loan. When all or a part of a dividend payment on Company Stock held
in the Participants’ Company Stock Accounts is used to reduce the principal and
interest due on an acquisition loan, Company Stock with a fair value equal to or
greater than the amount of the dividend used to reduce the principal and
interest due on the acquisition loan shall be released from the unallocated
suspense account and shall be allocated to the Participants’ Company Stock
Accounts.

 

  8. Sections 7.4(b) and 7.4(c) of the Plan shall each be amended by adding the
following vesting schedule to apply to all Participants who terminate service
with the Employer after August 1, 2009;

Vesting Schedule

 

Years of Service

   Percentage  

1

   20 % 

2

   40 % 

3

   60 % 

4

   80 % 

5

   100 % 

 

  9. Section 7.4(d) of the Plan shall be amended as follows;

 

  (d) Notwithstanding the vesting schedule above, the Vested percentage of a
Participant’s Account shall not be less than the vested percentage attained as
of the later of the effective date or adoption date of this amendment. For
purposes of Sections 7.4(b) and 7.4(c), an Eligible Employee shall receive
credit for vesting purposes for his or her Hours of Service completed with The
First National Bank of Greencastle or with Graystone Bank provided he/she was
employed by either employer as of March 31, 2009.

 

- 3 -



--------------------------------------------------------------------------------

  10. Section 8.2(c) of the Plan shall be amended as follows:

 

  (c) The Trustee may transfer to a common, collective, pooled trust fund or
money market fund maintained by any corporate Trustee or affiliate thereof
hereunder, all or such part of the Trust Fund as the Trustee may deem advisable,
and such part or all of the Trust Fund so transferred shall be subject to all
the terms and provisions of the common, collective, pooled trust fund or money
market fund which contemplate the commingling for investment purposes of such
trust assets with trust assets of other trusts. The Trustee may withdraw from
such common, collective, pooled trust fund or money market fund all or such part
of the Trust Fund as the Trustee may deem advisable.

 

  11. Section 8.3 (n) of the Plan shall be amended as follows:

 

  (n) To invest in shares of investment companies registered under the
Investment Company Act of 1940.

In all other respects, the Plan shall remain unchanged and in full force and
effect.

IN WITNESS WHEREOF, the Employer has caused this Amendment to be executed as of
the date set forth herein.

 

      GRAYSTONE TOWER BANK       By:  

/s/ Andrew Samuel

        Andrew Samuel, President and CEO TOWER BANCORP, INC.     GRAYSTONE
MORTGAGE, LLC By:  

/s/ Andrew Samuel

    By:  

/s/ Robert Rader

  Andrew Samuel, President and CEO       Robert Rader, President

 

- 4 -